Citation Nr: 9928513	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1965 to November 1968.  The veteran's service 
included duty in the Republic of Vietnam.

In August 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland denied, inter 
alia, the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  The veteran timely 
appealed only the denial of his PTSD claim to the Board of 
Veterans' Appeal (Board).  The veteran testified before a 
Hearing Officer at the RO (RO hearing) on February 10, 1999.  
The Hearing Officer ordered an additional VA examination, 
which took place in April 1999.  In May 1999, the RO issues a 
Supplemental Statement of the Case  (SSOC) that addressed the 
April 1999 VA examination and continued to deny the veteran's 
claim.  The veteran's appeal of his PTSD claim is now before 
the Board for resolution.


REMAND

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394-395 (1996).

The veteran alleges that he has PTSD as a result of stressful 
experiences during his military service in Vietnam in 1966 
and 1967.  The RO denied his claim as not well grounded 
because there was no clear diagnosis of PTSD.  However, in 
response to the RO's August 23, 1999, letter informing the 
veteran that his appeal had been certified to the Board, and 
advising him that he 90 days from the date of the letter to 
submit additional evidence, on September 27, 1999, the Board 
received an August 1999 medical report including a diagnosis 
of PTSD by a Vet Center social working and licensed 
psychologist at the Vet Center in Baltimore, Maryland.  

The additionally received evidence may be sufficient to well 
ground the veteran's claim, and warrant consideration on the 
evidence.  See Patton v. West, 12 Vet. App. 272, 276 (1999); 
Epps v. Gober, 126 F.3d 1464, 1468 (1997).  However, the RO 
has not considered this evidence in the first instance, and 
no waiver of such initial RO consideration was included with 
the additional evidence.  See 38 C.F.R. § 20.1304(c) (1998).  

Under the circumstances, the Board finds that a remand for 
additional action prior to final appellate consideration is 
now required, even though it will, regrettably, further delay 
a decision in this matter.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the additional 
evidence received by the Board since the 
case was certified to the Board in August 
1999.  After accomplishing any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's entitlement to service 
connection for PTSD on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.

2.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the veteran's claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified; however, he may furnish additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


